Citation Nr: 0938502	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-22 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to April 
1998 and from February 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In September 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Diabetes mellitus was not noted upon entrance into 
service in February 2003, and the evidence does not clearly 
and unmistakably show that diabetes mellitus preexisted 
service.

2.  Diabetes mellitus was initially diagnosed during the 
Veteran's active duty service in March 2003, and there is a 
current diagnosis of diabetes mellitus. 


CONCLUSION OF LAW

Diabetes mellitus was incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In an August 2003 letter, the RO provided the Veteran with 
notice of the information and evidence required to 
substantiate his claim for service connection for diabetes.  
The August 2003 letter explained what evidence VA would 
obtain on his behalf and what evidence VA would assist him in 
obtaining.   The August 2003 letter also explained how 
disability ratings and effective dates are determined.   

The duty to assist has also been satisfied in this case.  The 
RO has obtained the service treatment records and relevant 
post-service medical records identified by the Veteran.  The 
Veteran did not have a VA examination; however, a VA 
examination is not necessary, as the record contains 
sufficient information to grant the Veteran's claim.

VA has provided the Veteran adequate notice and assistance 
with regard to the claim on appeal.  Even assuming otherwise, 
remanding for additional notification and/or assistance is 
unnecessary because, due to the favorable disposition of this 
claim, the Board's decision to proceed in adjudicating it 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).


II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. 
§ 3.303(b)(2008).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including diabetes mellitus, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008). 

With chronic disease shown as such in service (or within a 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§ 1111, 1132 (West 2002).

The term "noted" denotes only such conditions that are 
recorded in examination reports. 38 C.F.R. § 3.304(b) (2008).  
A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other evidence in determinations as to inception. 38 C.F.R. § 
3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  The 
presumption of soundness attaches only where there has been 
an induction examination in which the later-complained of 
disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

VA's General Counsel determined in VAOPGCREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
burden of proof is on the government to rebut the presumption 
of sound condition by showing that a disability existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service. 
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993) ; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had two periods of active duty service.  No 
complaints or findings of diabetes mellitus were noted during 
the Veteran's initial period of active service from October 
1997 to April 1998.   

The Veteran had a second period of active duty from February 
2003 to July 2003.  The record does not contain an enlistment 
examination for this period of service.  Thus, the 
presumption of soundness attaches because diabetes mellitus 
was not noted at enlistment.

The presumption of soundness may only be rebutted by clear 
and unmistakable evidence that a disability pre-existed 
service and was not aggravated by service.  The evidence in 
this case does not clearly and unmistakably demonstrate that 
diabetes mellitus pre-existed service and was not aggravated 
thereby.  There are no medical records of a diagnosis of 
diabetes mellitus prior to February 2003.  A medical 
evaluation board report dated in March 2003 indicated that 
diabetes mellitus did not exist prior to service.  The Board 
finds that the presumption of soundness has not been 
rebutted.

According to service treatment records, the Veteran reported 
to sick call in February 2003 with complaints of polyuria, 
polydipsia, polyphagia and weight loss.  The Veteran was 
referred for an endocronologic assessment in February 2003 
and was diagnosed with type II diabetes mellitus.   

The Veteran separated from service in March 2003.  The post-
service evidence of record confirms a current diagnosis of 
diabetes mellitus.  

The Board finds that service connection for diabetes mellitus 
is warranted.  The evidence establishes that the Veteran was 
initially diagnosed with diabetes mellitus during service and 
currently has a diagnosis of diabetes mellitus.  Diabetes 
mellitus is a chronic condition for which subsequent 
manifestations are warranted unless clearly attributable to 
intercurrent causes.  Accordingly, the Board finds that 
service connection for diabetes mellitus is warranted.  38 
C.F.R. § 3.303.


ORDER


Service connection for diabetes mellitus is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


